Citation Nr: 9902253	
Decision Date: 01/27/99    Archive Date: 02/01/99

DOCKET NO.  97-33 614A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post 
traumatic stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
gastrointestinal disorder to include gastroenteritis with a 
history of dehydration, duodenal ulcer, and anemia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and his sister

ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

The matters come before the Board of Veterans Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  The veteran had active service from August 1969 to 
August 1971. 


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that he has submitted new and material 
evidence which requires the VA to reopen his claims of 
entitlement to service connection for PTSD and a 
gastrointestinal disorder.  Thus, he requests a favorable 
determination. 


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims files.  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that new and material evidence 
has been submitted to reopen the claim for service connection 
for PTSD.  However, as additional development is necessary 
prior to appellate adjudication, the claim is remanded to the 
RO for such development.  In addition, it is the decision of 
the Board that new and material evidence has not been 
submitted to reopen the claim of entitlement to service 
connection for a gastrointestinal disorder to include 
gastroenteritis with a history of dehydration, duodenal 
ulcer, and anemia. 

FINDINGS OF FACT

1.  In an August 1986 Board decision, the Board denied the 
veteran service connection for PTSD.

2.  Evidence associated with the claims folder since the 
August 1986 Board decision, when considered alone or in 
conjunction with all of the evidence of record, is so 
significant that it must be considered in order to fairly 
decide the merits of the veterans claim of service 
connection for PTSD. 

3.  In a January 1983 Board decision, the Board denied the 
veteran service connection for gastroenteritis with 
dehydration and a duodenal ulcer.

4.  Evidence associated with the claims folder since the 
January 1983 Board decision, when considered alone or in 
conjunction with all of the evidence of record, is not so 
significant that it must be considered in order to fairly 
decide the merits of the veterans claim of service 
connection for a gastrointestinal disorder to include 
gastroenteritis with a history of dehydration, duodenal 
ulcer, and anemia.


CONCLUSIONS OF LAW

1.  The August 1986 Board decision is final. 38 U.S.C.A. § 
7104 (West 1991).

2.  The evidence received since the August 1986 Board 
decision is new and material, and thus, the veterans claim 
for service connection for PTSD has been reopened.  
38 U.S.C.A. §§ 5107, 5108 (West 1991); 38 C.F.R. § 3.156(a) 
(1998).

3.  The January 1983 Board decision is final.  38 U.S.C.A. § 
7104 (West 1991).

4.  The evidence received since the January 1983 Board 
decision is not new and material, and the veterans claim for 
service connection for a gastrointestinal disorder, to 
include gastroenteritis and a history of dehydration, 
duodenal ulcer, and anemia, is not reopened.  38 U.S.C.A. §§ 
5107, 5108; 38 C.F.R. § 3.156(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Applicable Law

Consideration of whether new and material evidence has been 
submitted is required before the merits of the claim can be 
considered.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  Under the 
applicable law, new and material evidence means evidence not 
previously submitted to the agency decisionmaker which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 
38 C.F.R. § 3.156(a); Hodge v. West, No. 98-7017 (Fed. Cir. 
September 16, 1998).  If these conditions are met, the 
veteran is deemed to have submitted new and material evidence 
that requires the VA to reopen the claim(s) on the merits.  
Once the veteran has submitted new and material evidence 
which would allow a reopening of the veterans claims, the 
merits of the claims can be considered.  

II.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for PTSD

In an August 1986 decision, the Board denied the appellant 
service connection for PTSD.  At present, as the veteran has 
attempted to reopen his claim for service connection for 
PTSD, his case is once again before the Board for appellate 
review.  
Because the August 1986 Board decision is final, the 
veterans claim may only be reopened if new and material 
evidence is submitted.  See 38 U.S.C.A. §§ 5108, 7104(b); 38 
C.F.R. § 3.156(a). 

In this case, in applying Hodge, the Board observes that, 
since the last final adjudication in August 1986, the 
additional evidence in the file which is related to this 
issue includes: (1) medical records from the Jefferson 
Barracks VA Medical Center in St. Louis, Missouri, dated from 
January 1987 to January 1998; (2) medical records from the 
Homer G. Phillips Hospital dated from March 1966 to December 
1970; (3) medical records from an unidentified source dated 
from April 1997 to September 1997; (4) medical records from a 
VA Medical Center located in St. Louis, Missouri, for the 
period including from July 1997 to May 1998; and (5) various 
statements made by the veteran, his representative, his wife, 
and his sister during the January 1998 appeal hearing before 
a hearing officer.

The medical records from the Jefferson Barracks VA Medical 
Center in St. Louis, Missouri, dated from January 1987 to 
January 1998 contain at least six hospitalization summaries 
for periods of hospitalization ranging from two weeks to a 
month a time, as well as various medical notations indicating 
the veteran was treated for alcohol and cocaine dependence, 
continuous mixed substance abuse, and a history of depression 
with suicidal ideation.  As well, the records contain medical 
notations dated October 1997 indicating the veteran was 
undergoing therapy via a PTSD group, and had diagnoses of 
depression and PTSD.  Additionally, the medical records from 
the Homer G. Phillips Hospital dated from March 1966 to 
December 1970 contain medical notations dated December 1970 
indicating the veteran had stomach pain, was vomiting, and 
appeared nervous.  As a result, the veteran was prescribed 
Valium.

More importantly, the medical records from an unidentified 
source dated from April 1997 to September 1997 contain 
medical notations dated July and September 1997 indicating 
the veteran was admitted to the H.G. Phillips Hospital with 
episodes of agitation and insomnia, as well as that at the 
time of the examination he suffered from flashbacks and 
intrusive thoughts, and had nightmares involving Vietnam.  
The veteran was diagnosed with chronic and severe PTSD, and a 
history of depression and anxiety.  Furthermore, the medical 
records from the VA Medical Center located in St. Louis, 
Missouri, for the period including from July 1997 to May 1998 
show the veteran has been specifically diagnosed with chronic 
PTSD. 

Finally, the record contains various statements made by the 
veteran, his representative, his wife, and his sister during 
the January 1998 appeal hearing before a hearing officer.  
These statements tend to link the veterans current 
psychiatric diagnoses to his period of service.

After a review of the additional evidence submitted 
subsequent to the August 1986 Board decision, the Board finds 
that this evidence, when considered alone or in conjunction 
with all of the evidence of record, is so significant that it 
must be considered in order to fairly decide the merits of 
the veterans claim; as such, this evidence is new and 
material as contemplated by law. This evidence thus 
provides a basis to reopen the veterans claim of service 
connection for PTSD.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.  However, as the Board deems that additional 
development is necessary prior to final adjudication, the 
veterans claim is remanded to the RO for such development.


III.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
gastrointestinal disorder to include gastroenteritis with a 
history of dehydration, duodenal ulcer, and anemia.

In a January 1983 decision, the Board denied service 
connection for a gastrointestinal disorder to include 
gastroenteritis with a history of dehydration, duodenal 
ulcer. The veteran has attempted to reopen his claim for 
service connection, and the case is once again before the 
Board for appellate review.  Because the January 1983 Board 
decision is final, the veterans claim may only be reopened 
if new and material evidence is submitted.  See 38 U.S.C.A. 
§§ 5108, 7104(b); 38 C.F.R. § 3.156(a). 

In this case, in applying Hodge, the Board observes that, 
since the last final adjudication in January 1983, the 
additional evidence in the file which is related to this 
issue includes: (1) various medical records from the 
Jefferson Barracks and John Cochran VA Medical Centers in St. 
Louis, Missouri, dated from June 1975 to January 1998; (2) a 
VA examination report dated September 1984; (3) medical 
records from the Homer G. Phillips Hospital dated from March 
1966 to December 1970; and (4) various statements made by the 
veteran, his representative, his wife, and his sister during 
the January 1998 appeal hearing before a hearing officer.

The various medical records from the Jefferson Barracks and 
John Cochran VA Medical Centers in St. Louis, Missouri, dated 
from June 1975 to January 1998 contain notations dated in 
March 1981 indicating the veteran underwent an upper 
gastrointestinal series (UGI) which reflected the veteran had 
a duodenal ulcer.  In addition, notations dated February 
1983, August 1997, and September 1997 show the veteran was 
examined and treated for further gastrointestinal problems.

Furthermore, the VA examination report dated September 1984 
note the veteran had diagnoses of duodenal ulcer by history 
and hiatal hernia with reflux.  And, the medical records from 
the Homer G. Phillips Hospital dated from March 1966 to 
December 1970 reflect the veteran was treated for 
gastrointestinal problems, including nausea, vomiting, severe 
abdominal cramps, and acute abdomen in March 1966 and 
December 1970, dates which fall within the veterans period 
of service.

Finally, the various statements made by the veteran, his 
representative, his wife, and his sister during the January 
1998 appeal hearing before a hearing officer tent to link the 
veterans 1966 and 1970 gastrointestinal problems to the 
veterans 1981 duodenal ulcer and to his current 
gastrointestinal disorder.  The Board acknowledges the 
sincerity of the statements by the veteran, his 
representative, his wife, and his sister.  However, these 
statements are not probative of the ultimate issue in this 
case, which is whether the veterans gastrointestinal 
disorder is related to his period of service, because neither 
the veteran, his representative, his wife, nor his sister 
possess the medical training and expertise to offer a medical 
opinion.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994) 
(noting that it is the province of trained health care 
professionals to enter conclusions that require medical 
knowledge.)  As these individuals are laypersons, they lack 
the medical training and expertise necessary to render an 
opinion as to either the cause or diagnosis of the veterans 
gastrointestinal disorder.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  And hence, where as here, the 
resolution of an issue turns on a medical matter, lay 
evidence, without more, can not serve as a predicate upon 
which to reopen the previously denied claim.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1995).

After a review of the additional evidence submitted 
subsequent to the January 1983 Board denial, the Board finds 
that the veteran has not submitted new and material evidence 
which would allow a reopening of his claim.  Essentially, 
what was missing at the time of the January 1983 Board 
decision, and what continues to be missing, is competent 
medical evidence indicating that the veterans in-service 
symptomatology is related to his current gastrointestinal 
disorder, or that his current gastrointestinal disorder is 
otherwise related to his period of service.  The additional 
evidence submitted does not show a nexus between the 
veterans gastrointestinal disorder and his period of service 
and, when considered alone or in conjunction with all of the 
evidence of record, is not so significant that it must be 
considered in order to fairly decide the merits of the 
veterans claim.  As the evidence submitted is not new and 
material as contemplated by law, this evidence does not 
provide a basis to reopen the veterans claim of service 
connection for a gastrointestinal disorder to include 
gastroenteritis with a history of dehydration, duodenal 
ulcer, and anemia.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.


ORDER

New and material evidence having been submitted, the claim 
for service connection for PTSD is reopened; the appeal is 
granted to this extent only.

New and material evidence has not been submitted to reopen 
the claim for service connection for a gastrointestinal 
disorder to include gastroenteritis with a history of 
dehydration, duodenal ulcer, and anemia, and the benefit 
sought on appeal is denied.


REMAND

With respect to the applicable law to establish service 
connection for PTSD, the record must include a clear 
diagnosis of the condition, credible supporting evidence that 
the claimed in-service stressor actually occurred, and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  See 38 
C.F.R. § 3.304(f) (1998).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in combat with the enemy, as established by recognized 
military combat citations or other official records.  If the 
VA determines that the veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then the 
veterans lay testimony or statement is accepted as 
conclusive evidence of the stressors occurrence and no 
further development or corroborative evidence is required, 
providing that such testimony is found to be 
satisfactory, i.e., credible, and consistent with the 
circumstances, conditions, or hardships of service.  See 38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 3.304(f); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  If, however, the VA 
determines either that the veteran did not engage in combat 
with the enemy or that the veteran did engage in combat, but 
that the alleged stressor is not combat related, the 
veterans lay testimony, by itself, is not sufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain service records or other evidence 
which corroborate the veterans testimony or statements.  See 
Zarycki, 6 Vet. App. 98; Doran v. Brown, 10 Vet. App. 283 
(1994).

In this case, the veteran claims he is entitled to service 
connection for PTSD, which he relates to his period of active 
duty in Vietnam.  The Board notes that, as discussed above, 
the claims folder contains medical records from an 
unidentified source dated from April 1997 to September 1997, 
and medical records from a St. Louis VA Medical Center for 
the period including from July 1997 to May 1998 indicating 
the veteran has been diagnosed with chronic and severe PTSD.

However, the Board observes that the claims file neither 
contains any indication that the RO has attempted to obtain 
from the veteran specific information regarding any alleged 
stressor, nor has attempted to verify any alleged stressful 
incidents related by the veteran by contacting the 
appropriate custodian of the relevant service records.  As 
well, the Board notes the RO has not informed the veteran of 
the type of detailed information needed to attempt to verify 
any claimed stressors.  Additionally, the Board observes that 
it does not appear the veterans service personnel records 
have been associated with the claims file.  As a result, 
there is no indication in the claims file that the above 
mentioned PTSD diagnosis is related to any specific traumatic 
events which have been verified.  In this regard, the law 
indicates that any diagnosis of PTSD must be based on a 
stressor history which has been verified.  38 C.F.R. 
§ 3.304(f).  As an examination based on a questionable 
history is inadequate for rating purposes, West v. Brown, 7 
Vet. App. 70, 78 (1994), it is necessary that the veterans 
stressors be verified, as well as that the veteran be 
provided a new examination where the examiner has an 
accurate, verified history of the veterans military service.  

Furthermore, when determining the sufficiency of the claimed 
in-service stressors reported by the veteran, the Board notes 
that it is no longer necessary that the stressor be outside 
the range of usual human experience and be markedly 
distressing to anyone, as required by the Diagnostic and 
Statistical Manual of Mental Disorders, Third Edition, 
revised (DSM-III).  However, the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, 1994 (DSM-IV), 
still requires that a person have been exposed to a 
traumatic event in which the person experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or other and the 
persons response [must have] involved intense fear, 
helplessness, or horror.  See 38 C.F.R. §§ 4.125-4.132 
(effective Nov. 7, 1996); See also Cohen v. Brown, 10 Vet. 
App. 128, 141-142 (1997). 

Where there has been an unequivocal diagnosis of PTSD by 
mental heath professionals, the adjudicators must presume 
that the diagnosis was made in accordance with the applicable 
DSM criteria as to both adequacy of symptomatology and 
sufficiency of the stressor (or stressors). Cohen, 10 Vet. 
App. at 153.  Therefore, in cases where an adjudicator has 
determined that a diagnosis of PTSD is unsupported by the 
facts or findings, he or she may not make such a finding 
without adequate supporting medical evidence.  The only 
proper course in such a situation is to note the potential 
deficiencies (e.g., inadequacy of stressors or 
symptomatology), and request a further examination taking 
these factors into consideration.  See Cohen, 10 Vet. App. at 
140, citing Massey v. Brown, 7 Vet. App. 204, 208 (1994); 
38 C.F.R. § 4.126 (1998). 

Therefore, in light of the foregoing, and in order to fairly 
and fully adjudicate the veterans claim, the case is 
REMANDED to the RO for the following action:

1.  The RO should request from the 
veteran a comprehensive statement 
containing as much detail as possible 
regarding any stressors he alleges he was 
exposed to in service.  The veteran 
should be asked to provide specific 
details of the claimed stressful events 
during service, such as the dates, 
locations, detailed descriptions of 
events, units involved, number and names 
of casualties, and identifying 
information concerning any other 
individuals involved in the events, 
including their names, ranks, units of 
assignment, or any other identifying 
details.  The veteran must be advised 
that such information is necessary to 
obtain supportive evidence of such 
stressful events and that he must be as 
specific as possible because without such 
details an adequate search for verifying 
information cannot be conducted.  To the 
extent that the claimed stressors are 
noncombat related, the RO should advise 
the veteran of the need for credible 
supporting evidence.

2.  The RO should attempt to obtain the 
veterans service personnel records and 
associate them with the claims file.

3.  With any additional information 
obtained regarding the claimed stressors, 
the information obtained from the 
veterans personnel records, and the 
evidence of record, the RO should review 
the file and prepare a summary of all the 
claimed stressors.  This summary and a 
copy of the veterans DD 214 and all 
associated service documents should be 
sent to the U. S. Armed Services Center 
for Research of Unit Records (USASCRUR), 
and attempt to verify the veterans 
claimed stressors.  This review is 
specifically requested to include a 
search for any situation or operational 
reports pertaining to any incidents 
described by the veteran.  Any 
information obtained is to be associated 
with the claims folder.

4.  Following receipt of the report from 
USASCRUR and the completion of any 
additional development warranted or 
suggested by that office, the RO must 
prepare a report detailing the nature of 
any in-service stressful event verified 
by USASCRUR or other credible evidence.  
This report is to be added to the claims 
folder.

5.  After completing the above actions, 
the RO should schedule the veteran for a 
VA psychiatric examination to determine 
the diagnosis of all psychiatric 
disorders that are present.  The veteran 
is advised that failure to report for a 
scheduled VA examination may have adverse 
consequences, including the possible 
denial of his claim.  Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).  The 
RO must provide for the examiner the 
report of the verified stressor or 
stressors described in paragraph 4, 
above, and the examiner must be 
instructed that only these events may be 
considered for the purpose of determining 
whether exposure to a stressor in service 
has resulted in any current psychiatric 
symptoms.  The examiner should be 
specifically requested to determine 
whether the diagnostic criteria to 
support a diagnosis of PTSD have been 
satisfied.  If a diagnosis of PTSD is 
deemed appropriate, the examiner must 
comment upon the link between the current 
symptomatology and one or more of the in-
service stressors found to be established 
by the RO.  The report of examination 
should include a complete rationale for 
all opinions expressed.  The claims 
folder, or all pertinent medical records, 
service records and reports, must be made 
available to the examiner for review at 
all times relevant to the examination.

6.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should review the 
examination report.  If the report is not 
in complete compliance with the 
instructions provided above, appropriate 
action should be taken.  If the examiner 
relied upon a history which is not 
verified, that examination report must be 
returned as inadequate for rating 
purposes.  The Board emphasizes that the 
Court has held that a diagnosis of PTSD, 
related to service, based on an 
examination which relied upon an 
unverified history, is inadequate.  
Cohen, 10 Vet. App. at 140; West, 7 Vet. 
App. at 77.

7.  Thereafter, the RO should adjudicate 
the issue of service connection for PTSD 
de novo, in light of relevant decisions 
including Cohen, supra.  In making its 
determination, the RO should review all 
the relevant evidence in the claims file.  
If the determination remains unfavorable 
to the veteran, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
provide an opportunity to respond.

The purposes of this REMAND are to both obtain additional 
information and to accord the veteran due process of law. The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time. The 
veteran is free to submit any additional evidence he desires 
in connection with his current appeal.  No action is required 
of the veteran until he is further notified.


		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
